         Case 3:19-cv-00429-SDD-SDJ            Document 14       09/15/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JEANETTE D. BERGERON                                                 CIVIL ACTION

VERSUS
                                                                     NO. 19-429-SDD-SDJ
LOFTON SECURITY, INC.

                                            NOTICE

        Please take notice that the attached Magistrate Judge’s Report has been filed with the Clerk
of the United States District Court.

        In accordance with 28 U.S.C. § 636(b)(1), you have fourteen (14) days after being served
with the attached Report to file written objections to the proposed findings of fact, conclusions of
law and recommendations therein. Failure to file written objections to the proposed findings,
conclusions, and recommendations within 14 days after being served will bar you, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and
legal conclusions of the Magistrate Judge which have been accepted by the District Court.

    ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE
WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT.

       Signed in Baton Rouge, Louisiana, on September 15, 2020.



                                                  S
                                              SCOTT D. JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE
           Case 3:19-cv-00429-SDD-SDJ           Document 14       09/15/20 Page 2 of 8




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

JEANETTE D. BERGERON                                                  CIVIL ACTION

VERSUS
                                                                      NO. 19-429-SDD-SDJ
LOFTON SECURITY, INC.


                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION



         Before the Court are a Rule 12(b)(6) Motion to Dismiss filed by Defendant Lofton Security,

Inc. (“Lofton”) (R. Doc. 8) and a Motion for Hearing (R. Doc. 12) filed by Plaintiff. No opposition

to either Motion has been filed.

I.       BACKGROUND

         On or about July 2, 2019, pro se Plaintiff Jeanette D. Bergeron (“Plaintiff”) initiated this

litigation, naming “Lofton Security” as the sole defendant.1 Plaintiff’s Complaint brings a cause

of action for “Age Discrimination” against Lofton, with the relief sought being reinstatement of

Plaintiff’s “security license.”2

         According to Plaintiff, she worked for Lofton, in part, during the Louisiana State

University (“LSU”) football season.3 In November 2018, during the last game of the season,

Plaintiff’s co-worker was arrested for accepting money in exchange for allowing people to part in

a permit-only lot.4 After the arrest of her co-worker, Plaintiff was issued a citation by the police




1
  R. Doc. 1 at 1.
2
  Id. at 1, 2.
3
  Id. at 3.
4
  Id. at 3-4.
           Case 3:19-cv-00429-SDD-SDJ                     Document 14           09/15/20 Page 3 of 8




because, per Plaintiff, “[her co-worker] said I conspired with her to take money for parking.”5

Following the incident, security officers with Lofton took Plaintiff to her car and “Colonel Aaron,”

presumably with Lofton, later “took [Plaintiff’s] hat and [her] coat.”6

         The following week, when she did not receive her wages, Plaintiff went to the offices of

Lofton where, according to Plaintiff, “Lofton made false allegations against [her] and forced [her]

to sign paperwork on false allegations.”7 Subsequently, “Colonel Aaron” “took” the hours Plaintiff

usually worked during football season “and gave them to someone else.”8 He also allegedly “took

[her] driving privileges to the assigned area” and “continued to harass [her].”9 Plaintiff claims that

when she later “reported to work,” she received “a phone call about leaving the property” and was

written up.10 Attached to Plaintiff’s Complaint is a “Counseling Report” issued by Lofton, dated

November 19, 2018, and indicating that Plaintiff was receiving a “Final Written Report” and being

terminated immediately for violating various delineated Lofton policies and being charged with

theft by the LSU Police Department.11 Plaintiff signed this Report.12

         Prior to filing the instant lawsuit, Plaintiff filed a claim with the Equal Employment

Opportunity Commission (“EEOC”) against Lofton.13 On June 14, 2019, the EEOC issued

Plaintiff a “right-to-sue” letter stating that the EEOC was closing its file and had made “the

following determination: Based upon its investigation, the EEOC is unable to conclude that the



5
  Id. at 4. It is unclear from Plaintiff’s Complaint which police department arrested Plaintiff’s co-worker and/or issued
Plaintiff her citation. However, a report attached to Plaintiff’s Complaint indicates that the LSU Police Department
issued her citation. See R. Doc. 1-1 at 1.
6
  R. Doc. 1 at 4. No further identifying information is provided about “Colonel Aaron.”
7
  Id.
8
  Id.
9
  Id.
10
   Id.
11
   R. Doc. 1-1 at 1.
12
   Id.
13
   The Court notes that in her EEOC charge, Plaintiff alleges that she was discriminated against on the basis of race,
color, sex, and age. R. Doc. 1-1 at 6. However, in filing the instant litigation, Plaintiff only lists “Age Discrimination”
as the grounds for filing her lawsuit. R. Doc. 1 at 1.
           Case 3:19-cv-00429-SDD-SDJ             Document 14        09/15/20 Page 4 of 8




information obtained establishes violations of the statutes…. No finding is made as to any other

issues that might be construed as having been raised by this charge.”14

         In response to Plaintiff filing this lawsuit, Lofton, on October 18, 2019, filed the instant

Rule 12(b)(6) Motion to Dismiss (R. Doc. 8). As argued by Lofton, Bergeron has “advanced no

allegations suggesting that Lofton took any action against Bergeron because of her age.”15 Lofton

also claims that Plaintiff failed to fully exhaust her administrative remedies before filing this suit.16

Specifically, Lofton argues that Plaintiff did not bring all the claims in the current litigation before

the EEOC, raising only the issue of the termination of her employment.17

         Although Plaintiff did not file an opposition to Lofton’s Motion to Dismiss, she did file a

Motion for Hearing (R. Doc. 12) on February 27, 2020, in which she requested the Court schedule

a hearing regarding her case.18 Both of these motions are addressed, in turn, below.

II.      LAW AND ANALYSIS

         A.        Legal Standards

         A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against the legal

standard set forth in Rule 8, which requires “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a Rule 12(b)(6) motion,

a pleading’s language, on its face, must demonstrate that there exists plausibility for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). “Determining whether a complaint

states a plausible claim for relief [is] . . . a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).




14
   R. Doc. 1-1 at 4.
15
   R. Doc. 8-1 at 1.
16
   Id. at 6-7.
17
   Id.
18
   R. Doc. 12 at 1.
         Case 3:19-cv-00429-SDD-SDJ            Document 14       09/15/20 Page 5 of 8




In determining whether it is plausible that a pleader is entitled to relief, a court does not assume

the truth of conclusory statements, but rather looks for facts which support the elements of the

pleader’s claim. Twombly, 550 U.S. at 557. Factual assertions are presumed to be true, but “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action” alone are not

enough to withstand a 12(b)(6) motion. Iqbal, 556 U.S. at 678.

       Pro se pleadings are to be held “to less stringent standards than formal pleadings drafted

by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972); see also SEC v. AMX, Int’l, Inc., 7 F.3d

71, 75 (5th Cir. 1993) (recognizing the established rule that this court “must construe [a pro se

plaintiff’s] allegations and briefs more permissively”). Furthermore, in most circumstances, a

court should allow a plaintiff at least one chance to amend the complaint under Rule 15(a) before

dismissing the action with prejudice. See Great Plains Trust Co. v. Morgan Stanley Dean Witter

& Co., 313 F.3d 305, 329 (5th Cir. 2002) (plaintiffs generally given one chance to amend before

dismissal “unless it is clear that the defects are incurable”). However, a court should deny leave

to submit futile amendments that are “insufficient to state a claim.” Jamieson By & Through

Jamieson v. Shaw, 772 F.2d 1205, 1209 (5th Cir. 1985).

       B.      Dismissal of Plaintiff’s Claims

       While Plaintiff, in her Complaint, does not specify the statute or statutes she claims Lofton

violated, claiming only “Age Discrimination,” the Court will proceed under the assumption that

Plaintiff seeks redress under the Age Discrimination in Employment Act (“ADEA”). The ADEA

makes it unlawful for an employer “to fail or refuse to hire or to discharge any individual or

otherwise discriminate against any individual with respect to [her] compensation, terms,

conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1).
             Case 3:19-cv-00429-SDD-SDJ                    Document 14          09/15/20 Page 6 of 8




Here, the Court construes Plaintiff’s ADEA claim as arising out of her alleged unlawful discharge

from employment with Lofton.

           In order to establish a prima facie case of discrimination under the ADEA, Plaintiff must

show that (1) she was discharged, (2) she was qualified for the position at issue, (3) she was within

the protected class at the time of discharge, and (4) she was replaced by someone younger or

someone outside of the protected class, or otherwise terminated because of her age. Phillips v.

Leggett & Platt, Inc., 658 F.3d 452, 455 (5th Cir. 2011) (citing Rachid v. Jack In The Box, Inc.,

376 F.3d 305, 309 (5th Cir. 2004)). “While a plaintiff need not plead a prima facie case of

discrimination in her complaint, the prima facie elements are not entirely irrelevant, and no

plaintiff is exempt from her obligation to allege sufficient facts to state all the elements of her

claim.” Durham v. Ascension Parish Sch. Bd., No. 14-445, 2015 WL 3456646, at *3 (M.D. La.

May 29, 2015) (citation omitted).

           Even held to less stringent standards in light of Plaintiff’s pro se status, the allegations in

Plaintiff’s Complaint and attachments fail to establish the elements of a claim for discrimination

under the ADEA. Plaintiff was a member of the protected class, which includes those individuals

forty years or older, at the time her employment with Lofton was terminated.19 See Jackson v.

Cal-Western Packaging Corp., 602 F.3d 374, 378 (5th Cir. 2010) (those forty years or older are

within the class protected by the ADEA) (citing 29 U.S.C. § 631(a)). However, while she alleges

she was discharged from her position with Lofton, she does not allege that her termination or any

other adverse action was in any way related to her age. For example, Plaintiff alleges that “Colonel

Aaron took the hours [Plaintiff usually works during football season] and gave them to someone

else,” but she does not assert that the action was taken because of her age.20 Similarly, Plaintiff


19
     In her Charge of Discrimination with the EEOC, Plaintiff lists her year of birth as 1957. R. Doc. 1-1 at 6.
20
     R. Doc. 1 at 4.
           Case 3:19-cv-00429-SDD-SDJ                     Document 14           09/15/20 Page 7 of 8




does not claim that a person younger than her, or someone outside of the protected class, replaced

her.

         Other potential adverse actions mentioned by Plaintiff include “[l]oss of wages,” being

“[d]enied [g]ainful [e]mployment of at least 30 hours,” and not being given a “permanent spot.”21

But again, Plaintiff makes no assertions that these actions were taken because of her age. Plaintiff

also makes additional claims against “Colonel Aaron,” alleging, in part, that he harassed her,

disrespected her by leaving her in the rain twice, took away her driving privileges after the incident

here at issue occurred, and “wrote [her] up” when she returned to Lofton after the incident.22

However, Plaintiff never alleges that his actions were taken as a result of her age or were in any

way related to her age. As such, Plaintiff has failed to state a claim for age discrimination in

violation of the ADEA. Based on the foregoing, Plaintiff’s claims are subject to dismissal in their

entirety.23

         C.       Leave to Amend

         Despite the shortcomings outlined above, courts are encouraged to grant leave to amend

the complaint once to cure such deficiencies before dismissing a lawsuit with prejudice. See Hart

v. Bayer Corp., 199 F.3d 239, 248 n.6 (5th Cir. 2000) (“Although a court may dismiss [a deficient]

claim, it should not do so without granting leave to amend, unless the defect is simply incurable

or the plaintiff has failed to plead with particularity after being afforded repeated opportunities to

do so.”). Given the record, and Plaintiff’s pro se status, the Court finds it appropriate to grant

Plaintiff leave to file an amended complaint should she wish to cure the foregoing deficiencies.




21
   Id. at 3.
22
   Id. at 3-4.
23
   The Court notes that because it finds that Plaintiff has failed to state a cause of action for discrimination under the
ADEA, it does not here address the issue of whether Plaintiff properly exhausted her administrative remedies prior to
filing this lawsuit.
             Case 3:19-cv-00429-SDD-SDJ          Document 14        09/15/20 Page 8 of 8




           D.       Motion for Hearing

           On February 27, 2020, Bergeron filed a Motion for Hearing (R. Doc. 12), stating that she

“is requesting a court date for the hearing on grounds of harassment, loss of wages and job

discrimination.”24 In light of this Court’s finding that Plaintiff has failed to state a valid claim for

damages against Lofton and recommendation that Plaintiff be allowed to file an amended

complaint, should she so choose, the Court finds that a hearing is not needed.

IV.        CONCLUSION

           For the foregoing reasons,

           IT IS RECOMMENDED that Lofton’s Rule 12(b)(6) Motion to Dismiss (R. Doc. 8) be

GRANTED, and the claims of Plaintiff against Lofton be DISMISSED WITHOUT

PREJUDICE.

           IT IS FURTHER RECOMMENDED that Plaintiff be ordered to file an amended

complaint within 21 days of the Court’s ruling to the extent Plaintiff wishes to cure the deficiencies

outlined above. Should Plaintiff decline to file an amended complaint, her claims should be

dismissed with prejudice.

           IT IS FURTHER RECOMMENDED that Plaintiff’s Motion for Hearing (R. Doc. 12)

be DENIED.

           Signed in Baton Rouge, Louisiana, on September 15, 2020.



                                                     S
                                               SCOTT D. JOHNSON
                                               UNITED STATES MAGISTRATE JUDGE




24
     R. Doc. 12 at 1.
